The Subrogate.
• Henry T. Moore was appointed by the. Surrogate the general guardian of these infants, in 186.6; He gave a bond in the penalty of $28,400, that being double the sworn amount of. the personal property of the infants, and of the rents^ and profits of their real estate, during their respective minorities; The bond was executed .by the - guardian, and also by two sureties (two sureties being-required by the usage established in this office during my term); and. is filed in this office.
The guardian Laving neglected to. file in the Surrogate’s office, his annual inventory and account,:-as required by section 5.7 of the. act .'of 183.1 (chapter 460), the Surrogate, as.required by that .act. (section .-60), proceeded against the guardian by issuing a citation to him to appear and show cause why he should not be removed from his guardianship. , The, guardian, appeared, ialobédiepeé. to. this -cita*409tion, and tendered, an account, by. which he admitted receipts of principal, amounting in the aggregate to $20,758.35, and claimed to have invested $20,000 on bond and mortgage, and to have a cash balance of $758.35 on hand. His receipts of income amounted to $3,374.95; of which, all, except .$1,224.13, had been expended for the infants, leaving a balance of that amount to be carried to principal account. , Ho vouchers, were offered.
Hot being satisfied with this account, I notified the guardian to attend and exhibit the mortgages, &c., in which the principal of the fund was claimed to be invested, but, on the day before that to which the proceeding was adjourned for that purpose, the guardian committed suicide, by blowing out his. brains, dying in the State of Hew Jersey, He left no will, as appears by the petition before me, and no administration upon his goods, has been granted in the State, of Hew York. .
. Lizzie V. Hamlen, mother of the infants, thereupon applied for and received letters of guardianship,-and now presents her petition, setting forth the above facts, and averring that no part of the property of the wards so received by their late general guardian1 can be found among his assets, and that he entirely squandered and converted to his own- use, in his" lifetime, the whole of the moneys received by him as-.such guardian, and neglected to discharge the duty of a guardian to such minors, according to law, and did not render a true and just account of all moneys- and property received by him, and of the application thereof, and of his guardianship; and that he has thus violated the condition of his bond, as guardian. She further avers that she has discovered that the mortgages, .in- which the late guardian, in his account, professed to have invested: $20,000 -of the infants money, are -wholly; fictitious,--no:,such "-' sum having been, invested; or, .if invested^ the said -mortgages were made- to Hénry T.- Moore, ' individually-, and not as guardian. , She,, .therefore,, prays that..the. bond: of .-.the *410late guardian, retained by the Surrogate among the papers of his office, be prosecuted by direction of the Surrogate.
The statute provides as to the general guardian’s bond: “ The bond so taken shall be retained by the Surrogate, among the papers of his office; and, in case - of any bréach of the condition thereof, may be’ prosecuted in the name of the ward, although he may not have arrived' at full age, by his next friend or guardian, whenever the Surrogate shall direct.” (3 R. S., 5th ed.,p. 244, § 9.)
It appears to me that this is such a case as the .statuté contemplates; that there has been an apparent breach of the condition of the guardian’s bond; that the only prompt and efficient remedy is the one provided,- and which" is asked for-; and that no other probable means exist for making good the estate of the infant, Under the circum-. stances I shall direct the bond to be prosecuted.